SOMEKVTLLE, J.
If we concede that the evidence satisfactorily shows that the respondent, George W. Gamble, made the conveyance, which is assailed in the bill as fraudulent, with the intent to hinder, delay or defraud his creditors, it is not clear to us that the grantee, Mrs. Gamble, participated in such fraudulent intent. This was requisite in order to vitiate the bonafides of the conveyance, which was unquestionably based upon the valuable consideration of a large debt due by the grantor to the grantee, belonging to her statutory separate estate.—Warren & Burch v. Jones, 68 Ala. 449 ; Marshall v. Croom, 60 Ala. 121; Coleman v. Smith, 55 Ala. 369 ; Flewellen v. Crane, 58 Ala. 627.
Affirmed.